Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered. Claims 1-3 are cancelled, claim 4 is amended. Claims 4-20 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Frank Gao (Registration No. 62565) on 03/07/2022.
The application has been amended as follows: 
Claim 8 is canceled.
Claim 9 is canceled.
Claim 10 is canceled.
Claim 20, line 1, “claim 10” is corrected as --claim 7--.

Allowable Subject Matter
Claims 4-7 and 11-20 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding claim 4, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel, comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant is obtained by performing a treatment on an adhesive, and wherein “the sealant is obtained by performing a curing treatment and a degrading treatment on an adhesive, wherein the adhesive comprises a base bonding material and a light-shielding particle, wherein the light-shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer” in combination with the other required elements of the claim.
Claims 5-7 and 18-20 are allowable due to their dependency.
The most relevant references, Lin (US 2014/0002778), Na (KR 2015/0011242A), Loy (US 2019/0040287) and Guo (CN 105158990A, Fig. 2a-2b, water absorbing particles 202 includes a carbon coating and a core comprising any of silicon dioxide particles and silicon nitride particles in a particle) taken along or in combination, only discloses a display panel, comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant is obtained by performing a treatment on an adhesive,  wherein the adhesive comprises a base bonding material and a light-shielding particle, wherein the light-shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer. However, they at least fail to disclose or suggest the combined limitation of “the sealant is obtained by performing a curing treatment and a degrading treatment on an adhesive, wherein the adhesive comprises a base bonding material and a light-shielding particle, wherein the light-

Regarding claim 11, none of the prior art discloses or suggests a manufacturing method of a display panel, comprising: providing a first substrate; providing a second substrate; coating an adhesive on the first substrate or the second substrate, assembling the first substrate with the second substrate by the adhesive to form a cell, wherein the adhesive comprises a base bonding material and a light-shielding particle, the light- shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer; curing the adhesive; and wherein “performing a treatment on the adhesive to at least partially degrade the degradable coating layer and to expose the light-shielding material” in combination with the other required elements of the claim.
Claims 12-17 are allowable due to their dependency.
The most relevant references, Lin (US 2014/0002778), Na (KR 2015/0011242A), Loy (US 2019/0040287) and Guo (CN 105158990A, Fig. 2a-2b, water absorbing particles 202 includes a carbon coating and a core comprising any of silicon dioxide particles and silicon nitride particles in a particle) taken along or in combination, only discloses a manufacturing method of a display panel, comprising: providing a first substrate; providing a second substrate; coating an adhesive on the first substrate or the second substrate, assembling the first substrate with the second substrate by the adhesive to form a cell, wherein the adhesive comprises a base bonding material and a light-shielding particle, the light- shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer; curing the adhesive. However, they at least fail to disclose or suggest the claim limitation of “performing a treatment on the adhesive to at least partially degrade the degradable coating layer and to expose the light-shielding material” in combination with the other required elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871